 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is entered into and
effective
as of February 24, 2020 (the “Effective Date”), by and between DPW Holdings,
Inc., a Delaware corporation (the “Company”) and Ault & Company, Inc., a
Delaware corporation (including its designees, successors and assigns, the
“Investor”).

 

RECITALS

 

A.       The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to 15,000
shares of Series C Convertible Preferred Stock (the “Preferred Shares”) at a
purchase price equal to $1,000 per share of Series C Preferred Stock
($15,000,000 in the aggregate); and

 

B.       The offer and sale of the Preferred Shares provided for herein are
being made without registration under the Securities Act, in reliance upon the
provisions of Section 4(a)(2) of the Securities Act, Regulation D promulgated
under the Securities Act, and such other exemptions from the registration
requirements of the Securities Act as may be available with respect to any or
all of the purchases of Preferred Shares to be made hereunder.

 

AGREEMENT

 

In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:

 

ARTICLE 1
DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings indicated in this Article I:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to Investor, without limitation, any Person owning,
owned by, or under common ownership with Investor, and any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as Investor will be deemed to be an Affiliate.

 

“Agreement” means this Securities Purchase Agreement including the exhibits and
schedules hereto.

 

“Balance Sheet Date” has the meaning set forth in Section 3.1(f)(i).

 

“Certificate of Designations” means the Amended and Restated Certificate of
Designations of Rights and Preferences in the form attached hereto as Exhibit A.

 

“Charter Documents” has the meaning set forth in Section 3.1(a).

 

“Closing” means any one of (i) the Transaction Closing as set forth in Section
2.2(a) and (ii) each Tranche Closing as set forth in Section 2.4(e)(v).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Class A Common Stock, par value $0.001 per share, of
the Company, and any replacement or substitute thereof, or any share capital
into which such Common Stock shall have been changed or any share capital
resulting from a reclassification of such Common Stock.

 

    

 

 

“Contracts” means any and all contracts, agreements, commitment, franchises,
understandings, arrangements, leases, licenses, registrations, authorizations,
easements, servitudes, rights of way, mortgages, bonds, notes, guaranties,
Encumbrances, evidence of indebtedness, approvals or other instruments or
undertakings to which such person is a party or to which or by which such person
or the property of such person is subject or bound, whether written or oral and
whether or not entered into in the ordinary and usual course of the Person’s
business, excluding any Permits, provided that each such Contract shall provide
for the payment of no less than $15,000.

 

“Control Person” means each director, executive officer, promoter, and such
other Persons as may be deemed in control of the Company, as such term is
defined by Rule 405 under the Securities Act.

 

“Conversion Shares” means the shares of Common Stock into which the Preferred
Shares are convertible in accordance with the Certificate of Designations.

 

“Delisting Period” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively and/or regularly trading on a
Trading Market, or is suspended or delisted with respect to the trading of the
shares of Common Stock on a Trading Market.

 

“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
The Disclosure Schedules shall contain no material non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“DWAC Shares” means, except as expressly stated otherwise herein, all shares of
Common Stock issued or issuable to Investor or any Affiliate, successor or
assign of Investor pursuant to any of the Transaction Documents, all of which
shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in the form
attached hereto as Exhibit C or in such other form agreed upon by the parties.

 

“Encumbrances” means any and all claims, liabilities and obligations and all
liens, pledges, charges, mortgages, security interests, restrictions, leases,
licenses, easements, liabilities, claims, encumbrances, preferences, priorities
or rights of others of every kind and description.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Firm” has the meaning set forth in Section 3.1(f)(i).

 

“Financial Statements” has the meaning set forth in Section 3.1(f)(i).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:

 

(i)        a consolidation, merger or other business combination or event or
transaction, following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”);

 

(ii)       the sale or transfer of all or substantially all of the Company’s
assets; or

 

 - 2 - 

 

 

(iii)      a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Governmental Authority” means any nation or country (including but not limited
to the United States) and any commonwealth, territory or possession thereof and
any government or governmental or regulatory, legislative, executive authority
thereof, or commission, department or political subdivision thereof, whether
federal, state, regional, municipal, local or foreign, or any department, board,
bureau, agency, instrumentality or authority thereof, or any court or arbitrator
(public or private), including, but not limited to, the Commission and FINRA.

 

“Intellectual Property” means any patent, patent right, trademark, trademark
right, trade name, trade name right, service mark, service mark right, copyright
and other proprietary intellectual property right and computer program.

 

“Investigation” has the meaning set forth in Section 3.2(d)(vi).

 

“Knowledge” means, with respect to any Person, (x) such Person is actually aware
of such fact or matter or (y) such Person should reasonably have been expected
to discover or otherwise become aware of such fact or matter after reasonable
investigation, and for purposes hereof it shall be assumed that such Person has
conducted a reasonable investigation of the accuracy of the representations and
warranties set forth herein.

 

“Leased Properties” has the meaning set forth in Section 3.1(n)(ii).

 

“Legal Requirements” means any and all laws (statutory, judicial or otherwise),
ordinances, regulations, judgments, orders, directives, injunctions, writs,
decrees or awards of, and any Contracts with, any Governmental Authority, in
each case as and to the extent applicable to such person or such person’s
business, operations or Properties.

 

“Liability” means any liability, obligation or indebtedness of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.

 

“Loss” or “Losses” means any and all Liability, damages, fines, fees, penalties
and expenses whether or not arising out of litigation, including without
limitation, interest, reasonable expenses of investigation, court costs,
reasonable out-of-pocket fees and expenses of attorneys, accountants and other
experts or other reasonable out-of-pocket expenses of litigation or other legal
proceedings, incurred in connection with the rightful enforcement of rights
under this Agreement against any party hereto, and whether or not arising out of
third party claims against an indemnified party.

 

“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

“Material Agreement” means any material loan agreement, financing agreement,
equity investment agreement or securities instrument to which Company is a
party, any agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and any other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the Commission, including without limitation Forms 10-K, 10-Q and 8-K.

 

“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Purchase Price less the amount of any previously
noticed and funded Tranches.

 

 - 3 - 

 

 

“Officer’s Certificate” means a certificate in customary form reasonably
acceptable to Investor, executed by an authorized officer of the Company.

 

“Permits” means any and all permits, rights, approvals, licenses,
authorizations, legal status, orders or Contracts under any Legal Requirement or
otherwise granted by any Governmental Authority.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Per Share Purchase Price” means $1,000.00.

 

“Properties” means any and all properties and assets (real, personal or mixed,
tangible or intangible) owned or used by the Company.

 

“Purchase Price” means up to Fifteen Million Dollars ($15,000,000).

 

“Purchase Right” with respect to any Person means any security, right,
subscription, warrant, option or other Contract that gives the right to purchase
or otherwise receive or be issued any shares of capital stock or other equity
interests of such Person or any security of any kind convertible into or
exchangeable or exercisable for any shares of capital stock or other equity
interests of such Person.

 

“Records” means all originals and copies of agreements, instruments, documents,
deeds, books, records, files, corporate franchises, stock record books,
corporate books containing the minutes of meetings of directors and shareholders
and any and all other data and information within the possession of a party or
any Affiliate thereof.

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

“Required Approval” means the approval of the NYSE American, LLC.

 

“Required Tranche Documents” has the meaning set forth in Section 2.4(d).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

 

“Rule 144 Eligible” means eligible for immediate resale under Rule 144 without
limitation on the amount of securities sold under Rule 144(e).

 

“SEC Reports” includes all reports required to be filed by the Company under the
Securities Act and/or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two (2) years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) and for
the period in which this Agreement is in effect.

 

“Secretary’s Certificate” means a certificate in customary form reasonably
acceptable to Investor, executed by the Secretary of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series C Preferred Stock” means shares of Series C Convertible Preferred Stock,
$0.001 par value per share, issuable pursuant to the Certificate of
Designations.

 

“Preferred Shares” means the shares of Series C Preferred Stock being issued and
sold to the Investor by the Company hereunder.

 

 - 4 - 

 

 

“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

 

“Tax” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, local and/or foreign income, net worth, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, share capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
transfer, registration, recording, ad valorem, value-added, alternative or
add-on minimum, estimated, or other taxes, assessments or charges of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

“Tax Return” means any federal, state, local and foreign tax return, report or
similar statement required to be filed with respect to any Tax (including any
attached Schedules), including, without limitation, any information return,
claim for refund, amended return or declaration of estimated Tax.

 

“Taxing Authority” means the Internal Revenue Service and any other Governmental
Authority responsible for the administration of any Tax.

 

“Termination Date” means the earlier of (i) March 23, 2025, or (ii) the Tranche
Closing Date on which the sum of the aggregate Tranche Purchase Price for all
Tranche Shares equals the Purchase Price.

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” means the OTCQB, the OTCQX, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE American, or the
New York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the OTC Pink
Sheets inter-dealer electronic quotation and trading system.

 

“Tranche” has the meaning set forth in Section 2.4(a).

 

“Tranche Closing” has the meaning set forth in Section 2.4(e)(iv).

 

“Tranche Closing Date” has the meaning set forth in Section 2.4(e)(ii).

 

“Tranche Notice” has the meaning set forth in Section 2.4(b).

 

“Tranche Notice Date” has the meaning set forth in Section 2.4(b).

 

“Tranche Purchase Price” has the meaning set forth in Section 2.4(b), and shall
be specified in writing by the Investor.

 

“Tranche Shares” means the Preferred Shares that are purchased by the Investor
pursuant to a Tranche Notice.

 

“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits and schedules hereto and thereto.

 

“Transfer Agent” means Computershare Trust Company, N.A. or any successor
transfer agent for the Common Stock.

 

 - 5 - 

 

 

ARTICLE 2
PURCHASE AND SALE

 

2.1       Agreement to Purchase.

 

Subject to the terms and conditions herein and the satisfaction of the
conditions to closing set forth in this Article 2, the Company hereby agrees to
issue to the Investor and the Investor hereby agrees to purchase, in its sole
and absolute discretion, up to 15,000 Preferred Shares in one or more Tranches
in accordance with Section 2.4 below, from the Company for the Tranche Purchase
Price and to furnish to the Company the Tranche Purchase Price in consideration
for the Preferred Shares, in accordance with the terms of this Agreement.

 

2.2       Closing; Conditions to Closing.

 

(a)       Closing. The closing of this Agreement (the “Transaction Closing”)
shall be deemed to occur when this Agreement has been duly executed by both
Investor and the Company, and the other Conditions to the Closing set forth in
Section 2.2(b) have been met.

 

(b)       Company Conditions to Closing. As a condition precedent to the
Transaction Closing, all of the following (the “Company Conditions to Closing”)
shall have been satisfied prior to or concurrently with the Company’s execution
and delivery of this Agreement:

 

(i)        the following documents shall have been delivered to the Investor:
(A) this Agreement (including the Disclosure Schedules), executed by the
Company; (B) a Secretary’s Certificate as to (x) the resolutions of the
Company’s board of directors authorizing this Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, and (y) a copy
of the Company’s Charter Documents, and (C) a copy of the Company’s press
release announcing the transactions contemplated by this Agreement (all
documents listed in this Section 2.2(b) are referred to herein as the “Closing
Deliverables”);

 

(ii)       other than for losses incurred in the ordinary course of business,
there shall not have been any Material Adverse Effect on the Company since the
date of the last SEC Report filed by the Company, including but not limited to
incurring material liabilities; and

 

(iii)      the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects.

 

2.3       Share Sufficiency. On the date of Closing, the Company shall have a
sufficient number of duly authorized shares of Series C Preferred Stock to be
able to issue the Preferred Shares to the Investor.

 

2.4       Tranches to Investor

 

(a)       Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount,
the Purchase Price and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Investor may, in its
sole and absolute discretion, elect to exercise one or more individual purchases
of Preferred Shares under this Agreement (each a “Tranche”) according to the
following procedure.

 

(b)       Delivery of Tranche Notice. The Investor shall, from time to time in
its sole and absolute discretion, deliver an irrevocable written notice (the
“Tranche Notice”), in the form attached hereto as Exhibit B, to the Company
stating that the Investor shall exercise a Tranche and stating the number of
Preferred Shares which the Investor will purchase from the Company at the Per
Share Purchase Price, and the aggregate purchase price for such Tranche (the
“Tranche Purchase Price”). A Tranche Notice delivered by the Investor to the
Company by 4:30 p.m. Eastern time on any Trading Day shall be deemed delivered
on the same day. A Tranche Notice delivered by the Investor to the Company after
4:30 p.m. Eastern time on any Trading Day, or at any time on a non-Trading Day,
shall be deemed delivered on the next Trading Day. The date that the Tranche
Notice is deemed delivered is the “Tranche Notice Date.” Each Tranche Notice
shall be delivered via facsimile or electronic mail, with confirming copy by
overnight carrier, in each case to the address set forth after the signature
page hereof.

 

 - 6 - 

 

 

(c)       Conditions Precedent to Right to Deliver a Tranche Notice. The right
of the Investor to deliver, from time to time or at any time, a Tranche Notice
for an amount up to the Purchase Price is subject to the satisfaction, on the
date of delivery of such Tranche Notice, of each of the following conditions:

 

(i)        the Common Stock shall be listed for and currently trading on the
Trading Market, and to the Company’s Knowledge there is no notice of any
suspension or delisting with respect the trading of the shares of Common Stock
on such Trading Market;

 

(ii)       the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as if made on such
date (except for any representations and warranties that are expressly made as
of a particular date, in which case such representations and warranties shall be
true and correct as of such particular date), and no default shall have occurred
under this Agreement, or any other agreement with Investor or any Affiliate of
Investor, or any other Material Agreement, and the Company shall deliver an
Officer’s Certificate to such effect to Investor, signed by an officer of the
Company;

 

(iii)      other than losses incurred in the ordinary course of business, there
has been no Material Adverse Effect on the Company since the Commitment Closing;

 

(iv)      the Company is not, and will not be as a result of the applicable
Tranche, in default of this Agreement, any other agreement with Investor or any
Affiliate of Investor, or any other Material Agreement;

 

(v)       there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings shall be in progress, pending
or, to the Company’s knowledge threatened, by any person (other than Investor or
any Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

 

(vi)      the Company is in compliance with all requirements to maintain its
then-current listing on the Trading Market; and

 

(vii)     the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance in such amount as may be required to fulfill
its obligations pursuant to the Transaction Documents and any outstanding
agreements with Investor and any Affiliate of Investor, including without
limitation all conversion shares issuable upon conversion of the Preferred
Shares issued in connection with such Tranche.

 

(d)       Documents to be Delivered at Tranche Closing. The Closing of any
Tranche and Investor’s options hereunder shall additionally be conditioned upon
the delivery, unless otherwise provided otherwise below, to Investor of each of
the following (the “Required Tranche Documents”) on or before the applicable
Tranche Closing Date:

 

(i)        this Agreement duly executed by the Company

 

(ii)       certificate(s) evidencing a number of Preferred Shares equal to the
Tranche Purchase Price divided by the Tranche Share Price shall have been
delivered to Investor or an account specified by the Investor for the Tranche
Shares;

 

(iii)      the Officer’s Certificate, signed by an officer of the Company;

 

(iv)      a Secretary’s Certificate executed by the Corporate Secretary of the
Company;

 

 - 7 - 

 

 

(v)       the delivery of all Conversion Shares on a timely basis in accordance
with any conversion notice delivered to Company prior to the Tranche Closing
Date;

 

(vi)      Certificates of Good Standing of the Company and each Subsidiary from
each such entity’s jurisdiction of incorporation and any jurisdiction in which
any such entity is qualified to do business;

 

(vii)     the Required Approval for the issuance of the Tranche Shares shall
have been obtained; and

 

(viii)    all documents, instruments and other writings required to be delivered
by the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein.

 

(e)       Mechanics of Tranche Closing.

 

(i)        On or before any Tranche Closing, the Investor shall deliver to the
Company the Tranche Purchase Price in cash or immediately available funds as
consideration for the purchase of the Tranche Shares pursuant to wire
instructions delivered to the Investor by the Company.

 

(ii)       The Company shall deliver to the Investor all Required Tranche
Documents required to be delivered by it pursuant to Section 2.4(d) of this
Agreement at or prior to each Tranche Closing. Subject to such delivery and the
satisfaction of the conditions set forth in Section 2.4(c) as of the Tranche
Closing Date, the closing of the purchase by the Investor of Tranche Shares
shall occur by 5:00 p.m. Eastern time, on the date which is five (5) Trading
Days following (and not counting) the Tranche Notice Date (each a “Tranche
Closing Date”) at the offices of the Company. The initial Tranche Closing Date
is referred to herein as the “Initial Tranche Closing Date.”

 

(iii)      If any portion of the Tranche Shares is converted by the Investor on
or after the Tranche Notice Date and prior to or on the Tranche Closing Date
(which conversion shall be effected by Investor sending the conversion notice to
the Company), the Company shall send Investor an electronic copy of its share
issuance instructions to the Transfer Agent and shall, if the restrictive legend
prescribed by Section 4.1 hereof is not required because of compliance with the
provisions with that section, cause the requisite number of shares of Common
Stock to be credited to Investor’s account with DTC as DWAC Shares by 12:00 p.m.
Eastern time on the second Trading Day after the date the Company receives the
conversion notice from Investor. If DWAC Shares are not timely credited pursuant
to this Section 2.4(e)(iii), then the Tranche Closing Date shall be extended by
one (1) Trading Day for each Trading Day that such timely credit of DWAC Shares
is not made.

 

(iv)      The closing (each, a “Tranche Closing”) for each Tranche shall occur
on the date that both (i) the Company has delivered to the Investor all Required
Tranche Documents, and (ii) Investor has delivered to the Company the Tranche
Purchase Price.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules, which shall be
deemed a part hereof and which shall not contain any material non-public
information, the Company hereby represents and warrants to, and as applicable
covenants with, Investor as of each Closing:

 

(a)       Corporate Organization. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full corporate power and authority to carry on its business as
it is now being conducted and to own the Properties it now owns, and (ii) is
duly qualified or licensed to do business as a foreign corporation in good
standing in such other states in which it does business, except where such
failure to be so qualified or licensed would not have a Material Adverse Effect
on the Company’s business; the Company is duly and properly registered pursuant
to applicable state laws and regulations in all states where the conduct of the
Company’s business as presently conducted requires such registration. The copies
of the Certificate of Incorporation and Bylaws of the Company (the “Charter
Documents”) annexed hereto as Schedule 3.1(a) are complete and correct copies of
such instruments as presently in effect.

 

 - 8 - 

 

 

(b)       Authority. The Company has the corporate power and the authority to
execute, deliver and perform this Agreement and each other document contemplated
by this Agreement and the Transaction Documents. The execution, delivery and
performance of the Transaction Documents by the Company have been duly
authorized by its board of directors. No other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance of the Transaction Documents. The Transaction Documents have been
duly executed and delivered by the Company and, assuming due execution and
delivery hereof by the Investor, are valid and legally binding agreements of the
Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, moratorium, reorganization and similar laws of general applicability
relating to or affecting creditors’ rights, to general equity principles, and
public policy considerations underlying the securities laws, to the extent that
such public policy considerations limit the enforceability of the provisions of
the Transaction Documents that purport to provide indemnification for securities
laws liabilities.

 

(c)       Capitalization. Attached as Schedule 3.1(c) to this Agreement is a
capitalization table setting forth the equity capitalization of the Company as
of the date hereof, and on a pro forma basis, after giving effect to the sale of
the Shares.

 

Other than as set forth above or on Schedule 3.1(c), no shares of capital stock
or other voting or non-voting securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable and not
subject to or issued in violation of any Purchase Right, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of the State of Delaware, the Charter Documents,
or any Contract to which the Company is a party or otherwise bound. Except as
set forth on Schedule 3.1(c), there are no oral and/or written, direct and/or
indirect options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Company is a party or by which it is bound; (a) obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company, (b) obligating the Company to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (c) that give any Person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights occurring to holders of the capital stock of the
Company. As of the date of this Agreement, there are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company. To the Company’s Knowledge, the offer and sale
of all capital stock, convertible securities, rights, warrants, or options of
the Company issued prior to the Closing complied with all applicable federal and
state securities laws and the Company has not been notified by the Commission,
the NYSE American, any state securities commission or any other Governmental
Authority of the absence of compliance by the Company with any federal and state
securities laws or other Legal Requirements. No stockholder has a matured and/or
unmatured right of rescission or claim for damages with respect thereto.

 

(d)       Consents; Permits; Defaults. Assuming the accuracy of the
representations and warranties of the Investor in Section 3.2, other than as
contemplated in the Transaction Documents, none of the execution, delivery or
performance of the Transaction Documents by the Company, the consummation by the
Investor of any transaction contemplated by the Transaction Documents, or
compliance by the Company with any of the provisions of the Transaction
Documents will require (with or without notice or lapse of time, or both) any
consent, approval, authorization or permit of, or filing or registration with or
notification to, any Governmental Authority or any other Person, other than the
failure to obtain such consents, approvals, authorizations or permits of, or to
make such filings, registrations with or notifications to any Governmental
Authority or any other Person, individually or in the aggregate, has not had a
Material Adverse Effect on the Company.

 

(e)       Non-Contravention.  The execution, delivery and performance the
Transaction Documents by the Company does not and will not (i) result in a
breach of, or constitute a default under the Charter Documents, (ii) result in a
breach of, or constitute a default under, any loan agreement, indenture or
mortgage or any material lease, agreement, franchise, license, permit or other
undertaking or Contract to which the Company is a party or any of its Properties
may be subject or bound, (iii) result in a violation of any order, writ,
injunction, decree or award of any court or Governmental Authority including,
but not limited to, the Commission, to the Company or relating to any of its
Properties, or (iv) result in a violation of any federal or state law, statute,
ordinance, rule or regulation or other Legal Requirement applicable the Company.

 

 - 9 - 

 

 

(f)        Financial Statements.

 

(i)        The  Company has delivered or made available (for purposes of this
section, filings that are publicly available prior to the date hereof on the
EDGAR system of the Commission under the name of the Company are deemed to have
been made available) to the Investor: (i) a true and complete copy of the
Company’s unaudited consolidated balance sheet as of September 30, 2019 (the
“Balance Sheet Date”) and the related unaudited consolidated statements of
operations, changes in the Company stockholder’s deficit and cash flows for the
period then ended and (ii) a true and complete copy of the Company’s audited
balance sheet as of December 31, 2018 and December 31, 2017 and the related
audited statements of operations, changes in the Company stockholder’s deficit
and cash flows for each of the years ended December 31, 2018 and December 31,
2017, prepared in accordance with GAAP, together with the report of Marcum, LLP,
the Company’s independent registered public accounting firm (the “Firm”), which
has served as the Company’s auditors since the audit of its 2016 financial
statements (such statements, including the related notes and schedules thereto,
are referred to herein as the “Financial Statements”). The Financial Statements
have been prepared from, are in accordance with, and accurately reflect, the
books and records of the Company, comply in all material respects with
applicable accounting requirements in the case of the Financial Statements;
fairly present in all material respects the financial position and the results
of operations and cash flows (and changes in financial position, if any) of the
Company as of the times and for the periods referred to therein (subject, in the
case of unaudited statements, to normally recurring year-end adjustments that
are not material either individually or in the aggregate and the absence of
footnotes). The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as set forth
in the notes thereto). The Financial Statements are in form appropriate for
filing with the Commission.

 

(ii)       The Firm, which has certified the Company’s Financial Statements and
related schedules, is an independent registered public accounting firm with
respect to the Company as required by the Securities Act and the rules and
regulations promulgated thereunder and the Public Company Accounting Oversight
Board (United States).

 

(iii)      There are no relationships or services, or any other factors that may
affect the objectivity and independence of the Firm under applicable auditing
standards. The Firm has not performed any non-audit services for any Person
related to the Company.

 

(g)       Contracts.

 

(i)        Schedule 3.1(g)(i) contains an accurate and complete list and
terms of all the Company’s Contracts. Other than as set forth
on Schedule 3.1(g)(i) , the Company is not a party to or bound by any of the
following, whether written or oral:

 

(A)       Any Contract that cannot by its terms be terminated by the Company
with thirty (30) days’ or less notice without penalty or whose term continues
beyond one (1) year after the date of this Agreement;

 

(B)       Any Contract or commitment for capital expenditures for non-product
orders by the Company in excess of $100,000 per calendar quarter in the
aggregate other than purchase orders to vendors to manufacture products sold to
customers;

 

(C)       Any lease or license with respect to any material Properties, whether
as landlord, tenant, licensor or licensee;

 

(D)       Any Contract or other instrument relating to the borrowing of money or
the guarantee of any obligation or the deferred payment of the purchase price of
any Properties;

 

 - 10 - 

 

 

(E)       Any Contract with any Affiliate of the Company relating to the
provision of goods or services by or to the Company other than purchase orders
to vendors to manufacture products sold to customers;

 

(F)        Any Contract for the sale of any assets;

 

(G)       Any Contract that purports to limit the Company’s freedom to compete
freely in any line of business or in any geographic area;

 

(H)       Any preferential purchase right, right of first refusal, or similar
agreement; or

 

(I)         Any other Contract that is material to the business of the Company.

 

(ii)       All of the Contracts listed or required to be listed
in Schedule 3.1(g)(i) are valid, binding and to the Knowledge of the Company, in
full force and effect, and the Company has not been notified or advised by any
party thereto of such party’s intention or desire to terminate or modify any
such Contract in any respect. To the Knowledge of the Company no other party is
in breach of any of the terms or covenants of any Contract listed or required to
be listed on Schedule 3.1(g)(i)  that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Following the
Closing, the Company will continue to be entitled to all of the benefits
currently held by the Company under each Contract listed or required to be
listed on Schedule 3.1(g)(i).

 

(iii)      The Company is not a party to or bound by any Contract or Contracts
the terms of which were arrived at by, or otherwise reflect,
less-than-arm’s-length negotiations or bargaining.

 

(h)       Absence of Certain Changes or Events.

 

(i)        Except as set forth on Schedule 3.1(h)(i) or as disclosed in the SEC
Reports, since the Balance Sheet Date, there has not been:

 

(A)       any event, circumstance or change that had or would reasonably be
expected to result in a Material Adverse Effect on the Company;

 

(B)       any damage, destruction or loss (whether or not covered by insurance)
that had or would reasonably be expected to result in a Material Adverse Effect
of the Company; or

 

(C)       any Material Adverse Effect in the Company’s sales patterns, pricing
policies, accounts receivable or accounts payable.

 

(ii)       Except as set forth on Schedule 3.1(h)(ii) or as disclosed in the SEC
Reports, since the Balance Sheet Date, the Company has not:

 

(A)       merged into or with or consolidated with, any other corporation or
acquired the business or assets of any Person;

 

(B)       purchased securities from any Person;

 

(C)       created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any Liabilities, or made any loan or advance to, or
any investment in, any person, except in each case in the ordinary course of
business;

 

(D)       made any change in any existing election, or made any new election,
with respect to any tax law in any jurisdiction which election could have an
effect on the tax treatment of the Company or the Company’s business operations;

 

 - 11 - 

 

 

(E)       entered into, amended or terminated a material Contract;

 

(F)        sold, transferred, leased, mortgaged, encumbered or otherwise
disposed of, or agreed to sell, transfer, lease, mortgage, encumber or otherwise
dispose of, any Properties;

 

(G)       settled any claim or litigation, or filed any motions, orders, briefs
or settlement agreements in any proceeding before any Governmental Authority or
any arbitrator;

 

(H)       incurred or approved, or entered into any Contract, agreement or
commitment to make, any expenditures in excess of $100,000;

 

(I)         maintained its Records and/or any other books of account other than
in the usual, regular and ordinary manner in accordance with GAAP and on a basis
consistent with prior periods and has not made any change in any of its
accounting methods or practices that would be required to be disclosed under
GAAP;

 

(J)       granted any increase in the compensation payable or to become payable
to directors, officers or employees (including, without limitation, any such
increase pursuant to any bonus, profit-sharing or other plan or commitment);

 

(K)       suffered any extraordinary losses or waived any rights of material
value;

 

(L)       made any payment to any Affiliate or forgiven any indebtedness due or
owing from any Affiliate to the Company other than director fees and other
payments described in the SEC Reports;

 

(M)      engaged in any one or more activities or transactions with an Affiliate
outside the ordinary course of business;

 

(N)       declared, set aside or paid any dividends, or made any distributions
or other payments in respect of its equity securities, or repurchased, redeemed
or otherwise acquired any such securities;

 

(O)       amended its Charter Documents;

 

(P)       issued any capital stock or other securities, or granted, or entered
into any agreement to grant, any options, convertible rights, other rights,
warrants, calls or agreements relating to its capital stock; or

 

(Q)       agreed or committed to do any of the foregoing.

 

(i)        Absence of Undisclosed Liabilities and Agreements. The Company does
not have any debt, loss, damage, adverse claim, liability or obligation (whether
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise) which
are not accurately reflected or provided for in the balance sheet dated as of
the Balance Sheet Date included within the Financial Statements (whether or not
they are required to be disclosed under GAAP), other than (a) those incurred in
the ordinary course of the Company’s business since Balance Sheet Date, (b)
those disclosed in this Agreement or the disclosure schedules and (c) those
material obligations arising subsequent to the date hereof pursuant to the
express terms of executory Contracts, which executory Contracts (to the extent
such Contracts are material to the business of the Company) are identified
on Schedule 3.1(i). Neither the Company nor any of its officers or directors has
effected any securitization transactions or “off-balance sheet arrangements” (as
defined in Item 303(c) of Regulations S-K of the Commission) since the Balance
Sheet Date. Except as set forth on Schedule 3.1(i) or otherwise contemplated by
this Agreement, as of the Closing there will be no Liabilities of the Company.

 

 - 12 - 

 

 

(j)        Compliance with Law. The business of the Company has been operated in
compliance with all Legal Requirements, including all laws, ordinances, rules,
regulations and orders of all Governmental Authorities and the NYSE American,
except where such failure would not have a Material Adverse Effect on the
Company or its business. The Company has filed all reports and statements,
including but not limited to the SEC Reports, together with any amendments
required to be made with respect thereto, that it was required to file with any
Governmental Authority or any other body having jurisdiction over the Company’s
operations. The Company has not received any written communication from a
Governmental Authority that alleges that the Company is not in compliance with
any federal, state, local or foreign laws, ordinances and regulations or has not
made all of the filings required by all such authorities, organizations and
agencies.

 

(k)       Tax Matters. All Tax Returns required to be filed by or on behalf of
the Company have been duly and timely filed with the appropriate Taxing
Authority in all jurisdictions in which such Tax Returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax Returns are true, complete and correct in all
material respects. All Taxes payable by or on behalf of the Company (whether or
not shown on any Tax Return) have been fully and timely paid. With respect to
any period for which Tax Returns have not yet been filed or for which Taxes are
not yet due or owing, the Company has made due and sufficient accruals for such
Taxes in the Financial Statements and in its books and records. All required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of the Company. The Company has complied
in all material respects with all applicable laws relating to the payment and
withholding of Taxes in connection with amounts paid or owing to any employee,
independent contractor, creditor, equity owner or other third party and has duly
and timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable laws.

 

(l)       Absence of Questionable Payments. Neither the Company nor any
Affiliate, director, officer, partner, employee, agent, representative or other
Person acting on behalf of the Company has: (i) used any funds for
contributions, payments, gifts or entertainment, or made any expenditures
relating to political activities of foreign, federal, state or local government
officials or others in violation of any law (including the Foreign Corrupt
Practices Act of 1977, as amended), or (ii) accepted or received any unlawful
contributions, payments, gifts or expenditures.

 

(m)      Litigation. Other than as set forth on Schedule 3.1(m) or as disclosed
in the SEC Reports, there is no claim, action, suit or proceeding pending or, to
the Knowledge of the Company, threatened against any of the Company or its
Properties which, if adversely determined, will affect or can reasonably be
expected to affect materially and adversely, the Company, or which seeks to
prohibit, restrict or delay consummation of the transaction contemplated hereby
or any of the conditions to consummation of such transaction, nor to the
Knowledge of the Company is there any judgment, decree, injunction, ruling or
order of any court, Governmental Authority, including, but not limited to, the
Commission, any commission, agency or instrumentality or arbitrator outstanding
against the Company having, or which may in the future have, any such effect.
Neither the Company nor any Affiliate thereof is under investigation with
respect to, any violation of any provision of any federal or state law or
administrative regulation in respect of the business of the Company. The Company
is not a party to or bound by any judgment, decree, injunction, ruling or order
of any Governmental Authority or any other person which has affected or may
affect materially and adversely the Preferred Shares.

 

(n)       Title to Property.

 

(i)        Personal Property. All material items of personal property used in
the business of the Company are in good operating condition and fit for
operation in the ordinary course of the Company’s business (subject to normal
wear and tear) with no defects that could reasonably be expected to interfere
with the conduct of the normal operation of such items and are suitable for the
purposes for which they are currently being used.

 

(ii)       Real Property. The Company owns no real property. The Company’s only
leased properties are the properties in Newport Beach, CA, Fremont, CA, Israel
and Salisbury, the United Kingdom (collectively, the “Leased Properties”). All
real estate Taxes for which the Company is responsible with respect to any
Leased Property (and which are not otherwise incorporated into payments made
under any lease), have been paid in full, as and when due.

 

(o)       Intellectual Property. The Company has, or has rights to use, all
Intellectual Property necessary for the conduct of the business of the Company
as currently conducted. The Company has received no written notice that the
Intellectual Property used by it violates or infringes upon the rights of any
Person. All rights to such Intellectual Property are enforceable and to the
Knowledge of the Company, there is no existing infringement by another Person of
any of the rights to the Company’s Intellectual Property of others. All the
Company’s Intellectual Property rights registered or applied for registration
under the name of the Company are set forth on Schedule 3.1(o).

 

 - 13 - 

 

 

(p)       SEC Reports. The Company has filed with the Commission all SEC Reports
required to be filed pursuant to the Securities Act and Exchange Act and is
current in its reporting obligations. As of their respective dates, all SEC
Reports complied in all material respects with requirements of the Securities
Act and Exchange Act and the rules and regulations promulgated thereunder and
none of the SEC Reports when they were filed contained an untrue statement of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(q)       Books and Records; Internal Accounting Controls. The Records of the
Company accurately reflect in all material respects the information relating to
the business of the Company, the location and collection of its Properties and
the nature of all transactions giving rise to the obligations or accounts
receivable of the Company to the extent required to be contained therein. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions is taken with respect to any
differences.

 

(r)       Broker. The Company has not retained any broker in connection with any
transaction contemplated by this Agreement. The Company shall not be obligated
to pay any fee or commission associated with the retention or engagement by the
Company of any broker in connection with any transaction contemplated by this
Agreement.

 

(s)       Common Stock Symbol. The Company Common Stock is currently listed on
the NYSE American under the symbol “DPW.”

 

(t)        No Commission or NYSE American Inquiries; Delisting. Except as set
forth on Schedule 3.1(t) or as disclosed in the SEC Reports, to the best of the
Company’s Knowledge, the Company is not, and has never been, the subject of any
formal or informal inquiry or investigation by the Commission or the NYSE
American. Except as set forth on Schedule 3.1(t), the Company has no Knowledge
of any action by the Commission or the NYSE American that seeks to deregister or
delist the Common Stock from the NYSE American or otherwise render such shares
ineligible for listing and trading on the NYSE American.

 

(u)       Preferred Shares. The Preferred Shares and the Conversion Shares will,
upon each issuance whether pursuant to Tranche Notice or conversion of the
Preferred Shares, be duly authorized, fully paid and non-assessable and vest in
the holder thereof title thereto free and clear of any restrictions on transfer
(other than any restrictions under applicable state or federal securities laws),
Taxes, Encumbrances, options, warrants, Purchase Rights, Contracts, commitments,
equities, claims, and demands and will not be subject to any pre-emptive or
other similar rights.

 

(v)       Disclosure of Material Information. Neither the Company nor any other
Person acting on its behalf has provided or will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information (other than with respect to the transactions
contemplated by this Agreement and the Transaction Documents). The Company
understands and confirms that the Investor will be relying on the foregoing
representations in effecting transactions in the Preferred Shares.

 

(w)       Labor Matters. The Company is not a party to any representation or
collective bargaining agreement with any employees.

 

 - 14 - 

 

 

(x)       Employment Agreements and Plans.  The Company has furnished the
Investor with a list of all employment, consulting, advisory and confidentiality
agreements to which the Company is a party. The Company has delivered to the
Investor true and complete copies of each such agreement (or written
descriptions thereof for any such agreements which are not in writing). Except
as set forth on Schedule 3.1(x), the Company has not and does not maintain or
contribute to any outstanding incentive compensation, deferred compensation,
profit sharing, stock option, stock bonus, stock purchase, savings, consultant,
retirement, pension, medical, dental, disability or other benefit plans or
arrangements with or for the benefit of any officer, employee or former officer,
employee of the Company or for the benefit of any distributor, sales
representative or other person resulting from a relationship with the Company.

 

(y)       Insurance. The Company has furnished the Investor with a list of all
material bonds and liability, fire and other insurance contracts of whatsoever
description to which the Company is a party, and under which the Company is or
was a beneficiary.

 

(z)       Director and Officer Insurance. The Company has maintained insurance
for its officers and directors for the last five (5) years without any lapse in
coverage.

 

(aa)     DTC Eligibility. The Company’s Transfer Agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company’ Fast Automated Securities Transfer Program.

 

(bb)    Disclosure. No representation or warranty by the Company in this
Agreement, the Exhibits or the Schedules hereto and thereto and no statement
contained in any document, certificate, or other writing furnished or to be
furnished by the Company to the Investor or any of its representatives or agents
pursuant to the provisions hereof or in connection with the transactions,
contains or will contain any untrue statement of material fact or omits or will
omit to state any material fact necessary in order to make the statements herein
or therein made, in the light of the circumstances under which they were made,
not misleading.

 

3.2       Representations and Warranties of Investor. Investor hereby represents
and warrants as of the Effective Date as follows:

 

(a)       Authority. The Investor has all necessary corporate power and
authority to execute and deliver the Transaction Documents, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Transaction
Documents by the Investor, and the consummation by the Investor of the
transactions contemplated hereby have been duly and validly authorized by its
board of directors, and no other corporate proceedings on the part of the
Investor are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement and the Transaction Documents
have been duly validly executed and delivered by the Investor and, assuming due
authorization, execution and delivery by the Company, constitutes a legally
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
subject to the effect of general principles of equity, whether considered in a
proceeding in equity or at law).

 

(b)       No Conflict. None of the execution, delivery or performance of the
Transaction Documents by the Investor, the consummation by the Investor of the
transactions contemplated by this Agreement, or compliance by the Investor with
any of the provisions of this Agreement will (with or without notice or lapse of
time, or both): (a) conflict with or violate any provision of the organizational
or governing documents of the Investor, or (b) assuming that all consents,
approvals, authorizations and permits described in Section 3.1(d) have been
obtained and all filings and notifications described in Section 3.1(d) have been
made and any waiting periods thereunder have terminated or expired, conflict
with or violate any law applicable to the Investor, except, with respect to
clause (b), for any such conflicts, violations, consents, breaches, losses,
defaults, other occurrences which, individually or in the aggregate, have not
had a Material Adverse Effect on the Investor.

 

(c)       Information in the Form 8-K. The information supplied by the Investor
in writing expressly for inclusion or incorporation by reference in the Form 8-K
(as hereinafter defined) and any amendment thereof or supplement thereto, will
not, on the date submitted to the Company, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading.

 

 - 15 - 

 

 

(d)       Securities Act Representations.

 

(i)        Restricted Shares. The Investor represents that it understands that
the Preferred Shares to be sold to it pursuant to this Agreement will not be
registered pursuant to the registration requirements of the Securities Act and
that the resale of such Preferred Shares is subject to certain restrictions
hereunder and under federal and state securities laws. The Investor represents
that it is acquiring such Preferred Shares for its own account, not as a nominee
or agent, and not with a view to the distribution thereof in violation of
applicable securities laws. The Investor further represents that it has been
advised and understands that since such Preferred Shares have not been
registered under the Securities Act, such Preferred Shares must be held
indefinitely unless (A) the resale of such Preferred Shares has been registered
under the Securities Act, (B) a sale of such Preferred Shares is made in
conformity with the holding period, volume and other limitations of Rule 144
promulgated by the Commission under the Securities Act, or (C) in the opinion of
counsel reasonably acceptable to the Company, some other exemption from
registration is available with respect to any proposed sale, transfer or other
disposition of such Preferred Shares.

 

(ii)       Legend. The Investor represents that it has been advised and
understands that, subject to applicable securities laws, stop transfer
instructions will be given to the Company’s Transfer Agent with respect to the
Preferred Shares and the Conversion Shares and that a legend, substantially in
the form provided for in Section 4.1(b), setting forth the restrictions on
transfer will be set forth on the certificates for the Preferred Shares or any
substitutions therefor.

 

(iii)      Accredited Investor. The Investor is an “accredited investor” (as
such term is defined in Regulation D under the Securities Act).

 

(iv)      Litigation. There are no actions, suits, arbitrations, mediations,
proceedings or claims pending or, to the knowledge of the Investor, threatened
against Investor that seek to restrain or enjoin the consummation of the
transactions contemplated hereby.

 

(v)       Acknowledgement of Receipt of Information. The Investor has had an
opportunity to ask questions and receive answers and materials, and to discuss
the business of the Company and its Subsidiaries and related matters, with
certain key officers of the Company and its Subsidiaries regarding the
transactions contemplated hereunder (the “Investigation”). The Investor hereby
acknowledges and agrees that other than the Company’s representations and
warranties set forth in Section 3.1, neither the Company nor any of its
representatives makes or has made any representation or warranty, express or
implied, at law or in equity, with respect to the business of the Company or any
Subsidiary thereof nor with respect to the Preferred Shares. Nothing in this
Section 3.2(d)(v) (including any information provided to the Investor by the
Company pursuant to the Investigation) shall derogate from the representations
and warranties of the Company contained in Section 3.1 hereof or from the
ability of Investor to rely on such representations and warranties or to seek
indemnification for Losses in respect of such representations and warranties.

 

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions

 

(a)       The Preferred Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Preferred Shares
other than (i) pursuant to an effective Registration Statement or Rule 144, (ii)
to the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, to the effect that such
transfer does not require registration of such transferred Preferred Shares
under the Securities Act.

 

(b)       Investor agrees to the imprinting, so long as is required by this
Section 4.1 of the following legend, or substantially similar legend, on any
certificate evidencing Preferred Shares that qualify to have the legend removed
as provided below:

 

 - 16 - 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any securities are eligible
for sale under Rule 144 and, if requested by Investor or the Transfer Agent, to
promptly provide at the Company’s expense a legal opinion of counsel to the
Company confirming that such legend may be removed. Company further acknowledges
and agrees that Investor may from time to time pledge pursuant to a bona fide
margin agreement with a registered broker-dealer or grant a security interest in
some or all of the Preferred Shares to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, Investor may transfer pledged or secured
Preferred Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At Investor’s
reasonable expense, the Company will execute and deliver such documentation as a
pledgee or secured party of Preferred Shares may reasonably request in
connection with a pledge or transfer of the Preferred Shares.

 

4.2       Furnishing of Information. As long as Investor owns Preferred Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the Effective Date pursuant to the Exchange Act. Upon the
request of Investor, the Company shall deliver to Investor a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as Investor owns Preferred Shares, if the
Company is not required to file reports pursuant to such laws, it will prepare
and furnish to Investor and make publicly available in accordance with Rule
144(c) such information as is required for Investor to sell the Preferred Shares
under Rule 144. The Company further covenants that it will take such further
action as any holder of Preferred Shares may reasonably request, all to the
extent required from time to time to enable such Person to sell such Preferred
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

 

4.3       Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Preferred Shares in a manner that would require the registration under
the Securities Act of the sale of the Preferred Shares to Investor or that would
be integrated with the offer or sale of the Preferred Shares for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

4.4       Securities Laws Disclosure; Publicity. The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and shall file a press
release, in each case reasonably acceptable to Investor, disclosing the material
terms of the transactions contemplated hereby. The Company and Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any such press release of
Investor, or without the prior consent of Investor, with respect to any such
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Investor, or include the name of Investor in any filing with the Commission
or any regulatory agency or Trading Market, without the prior written consent of
Investor, except (i) as contained in the Current Report on Form 8-K and press
release described above, (ii) as required by federal securities law in
connection with any registration statement under which the securities are
registered, (iii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide Investor with prior
notice of such disclosure, or (iv) to the extent such disclosure is required in
any SEC Report filed by the Company.

 

 - 17 - 

 

 

4.5       Shareholders Rights Plan. No claim will be made or enforced by the
Company or, to the Knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Preferred Shares under the Transaction Documents or under
any other agreement between the Company and Investor. The Company shall conduct
its business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

4.6       Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide Investor or its agents
or counsel with any information that the Company believes or reasonably should
believe constitutes material non-public information, unless prior thereto
Investor shall have executed a written agreement regarding the confidentiality
and use of such information. On and after the Effective Date, neither Investor
nor any Affiliate Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively, to the Company or the shareholders
of the Company, or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor shall be relying on the foregoing in effecting transactions in
securities of the Company.

 

4.7       Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Preferred Shares under this Agreement, the Company will
reimburse Investor for its reasonable legal and other expenses (including the
cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred, or will assume
the defense of Investor in such matter. The reimbursement obligations of the
Company under this Section 4.7 shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person. The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or Controlling Persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Preferred Shares
under this Agreement.

 

4.8       Indemnification of Investor

 

(a)       Company Indemnification Obligation. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold Investor, its Affiliates and
attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any person who controls the Investor within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all Losses that any Investor Party may suffer or incur as a result
of or relating to (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents, or (ii) any action instituted against any Investor Party,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of an Investor Party, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of Investor’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings Investor may have
with any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (iii) any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (iv) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus (or any amendments or supplements to any Prospectus), in any free
writing prospectus, in any “issuer information” (as defined in Rule 433 under
the Securities Act) of the Company, or in any Prospectus together with any
combination of one or more of the free writing prospectuses, if any, or arising
out of or based upon any omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

 - 18 - 

 

 

(b)       Indemnification Procedures. If any action shall be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing. The Investor Parties shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Investor Parties
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict with respect to the dispute in question on any material issue
between the position of the Company and the position of the Investor Parties
such that it would be inappropriate for one counsel to represent the Company and
the Investor Parties. The Company will not be liable to the Investor Parties
under this Agreement (i) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is either attributable to Investor’s breach of any of
the representations, warranties, covenants or agreements made by Investor in
this Agreement or in the other Transaction Documents.

 

4.8       Right of Participation in Future Financings. If the Company, at any
time while no fewer than one hundred thousand (100,000) Preferred Shares are
issued and outstanding and held by the Investor, shall issue shares of capital
stock, convertible securities, rights, options, warrants or any other kind of
its securities in a financing, then the Investor shall have the right to
participate in any such financing under the same terms and conditions as the
investors in any such financing in order to maintain its then percentage
ownership interest in the Company. Such right of participation shall apply to
securities issued in a financing subsequent to the Effective Date, and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.

 

4.9       Approval by holders of Common Stock. The Company will seek the
approval of the Company’s stockholders for the Conversion Shares for the sole
purpose of meeting the requirements of NYSE American Rule 713(b) and thereafter
seek the Required Approval. Until such Required Approval, the Investor will
neither vote its Preferred Shares nor (ii) convert its Preferred Shares into
Conversion Shares.

 

 

 

4.10       Termination. The Investor may elect to terminate this Agreement (a
“Termination”) upon the occurrence of any of the following:

 

(b)       if, at any time, either the Company or any director or executive
officer (excluding any director or executive officer who is a manager, member or
affiliate of Investor) of the Company has engaged in a transaction or conduct
related to the Company that has resulted in (i) an SEC enforcement action,
including without limitation such director or executive officer being sanctioned
by the Commission, or (ii) a civil judgment or criminal conviction for fraud or
misrepresentation, or for any other offense that, if prosecuted criminally,
would constitute a felony under applicable law;

 

(c)       on any date after a Delisting Period that lasts for an aggregate of
twenty (20) Trading Days during any calendar year;

 

(d)       if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;

 

(e)       the Company is in breach or default of any Material Agreement, which
breach or default could have a Material Adverse Effect;

 

 - 19 - 

 

 

(f)        the Company is in breach or default of this Agreement, any
Transaction Document, or any agreement with Investor or any Affiliate of
Investor;

 

(g)       upon the occurrence of a Fundamental Transaction;

 

(h)       so long as any Preferred Shares are outstanding, the Company effects
or publicly announces its intention to create a security senior to the Series C
Preferred Stock, or substantially altering the capital structure of the Company
in a manner that, in the Investor’s opinion, materially adversely affects the
rights or preferences of the Series C Preferred Stock; or

 

(i)        on the Termination Date.

 

4.11    Effect of Termination. Except as otherwise provided herein, the
termination of this Agreement will have no effect on any Preferred Shares or
Conversion Shares previously issued, delivered or credited, or on any
then-existing rights of any holder thereof.

 

ARTICLE 5
MISCELLANEOUS

 

5.1       Fees and Expenses. Each party shall pay the fees and expenses of its
own advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Preferred Shares, if any.

 

5.2       Notices. Unless a different time of day or method of delivery is set
forth in the Transaction Documents, any and all notices or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) three (3) Trading Days following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set forth following the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

5.3       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.4       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.5       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent shall not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement (a) to any Affiliate, or (b) to any Person to whom Investor
assigns or transfers any Preferred Shares.

 

5.6       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.

 

 - 20 - 

 

 

5.7       Governing Law; Dispute Resolution. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

 

5.8       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery and conversions of the Preferred Shares.

 

5.9       Execution. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

 

5.10       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.11       Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares.

 

5.12       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate. Neither the Company nor Investor shall be
liable for special, indirect, consequential or punitive damages suffered or
alleged to be suffered by the other party or any third party, whether arising
from or related to the Transaction Documents or otherwise.

 

 - 21 - 

 

 

5.13     Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.14     Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

 

5.15     Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

5.16     Entire Agreement. This Agreement, together with the Exhibits,
Appendices and Schedules hereto, contains the entire agreement and understanding
of the parties, and supersedes all prior and contemporaneous agreements, term
sheets, letters, discussions, communications and understandings, both oral and
written, which the parties acknowledge have been merged into this Agreement. No
party, representative, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding or representation not
expressly set forth hereinabove. The parties hereby expressly waive all rights
and remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such assurance.

 

 - 22 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

DPW HOLDINGS, INC.           By: /s/ William B. Horne   Name: William B. Horne  
Title:   Chief Financial Officer               AULT & COMPANY, INC.         By:
/s/ Milton C. Ault, III   Name: Milton C. Ault, III   Title:   Chief Executive
Officer  

 

   

 

 

Addresses for Notice

 

 

To Company:

 

DPW Holdings, Inc.

201 Shipyard Way

Newport Beach, California 92663

Attention: William Horne, Chief Financial Officer

 

Telephone: (949) 444-5464

Facsimile:

Email: Will@dpwholdings.com

 

with a copy (which shall not constitute notice) to:

 

To Investor:

 

Ault & Company, Inc.

201 Shipyard Way

Newport Beach, California 92663

Attention: Milton C. Ault, Chief Executive Officer

 

Telephone: (949) 444-5464

Facsimile:

Email: Todd@ault.com

 

 

 



 

 

 